MEMORANDUM***
Jagbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1252. The IJ’s decision is deemed the final agency decision to be reviewed by this Court. See Falcon Carriche v. Ashcroft, 335 F.3d 1009, 1013 (9th Cir.2003). We review for substantial evidence the IJ’s factual determinations regarding eligibility for asylum and withholding of removal. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We grant the petition.
The IJ expressly found Singh’s testimony to be credible, therefore it was error to require additional corroboration for his claims. See Salaam v. INS, 229 F.3d 1234, 1239 (9th Cir.2000).
The IJ’s conclusion that country conditions had changed in India was flawed, because the IJ failed to first make the necessary individualized assessment of the statutory presumption arising from Singh’s *644claims of persecution, see Osorio v. INS, 99 F.3d 928, 932-33 (9th Cir.1996), and did not address evidence submitted by Singh to the contrary, see Watkins v. INS, 63 F.3d 844, 849 (9th Cir.1995) (holding BIA errs when it ignores relevant evidence).
We grant withholding of removal, reverse the IJ’s order and remand Singh’s asylum application for the exercise of the Attorney General’s discretion. Navas v. INS, 217 F.3d 646, 655 (9th Cir.2000).
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.